JohnctQTi, Judge,
decided, that notwithstanding these objections, the bill in equity wiil be —and decreed for the complainant. He raid, it is suiffcieut for the plaintiff that his execution was. returned — -i-nothsng to be found, lie. need make no further, proof. Possibly he might sue the heir open the bond. He imla-iu, perhaps, by proceeding against the repiesentatives of the ■w* sting executor, recover 5 btit he would meet with great difficulties in that way, if not be finally defeated: And why take, that course, when there is one more near and plain than the-one he has taken. There can be no doubt but that this, court han ■jurisdiction over the cause. The will directs the executors to. sell the lauds for the payment of debts; It is a trust in them, and this comí is properly called on to enforce the executioa, tlnueojU